Title: From Thomas Jefferson to John Barnes, 24 June 1800
From: Jefferson, Thomas
To: Barnes, John



[Dear] Sir
Monticello June 24. 1800.

Your letters of May 24. & June 8. have been duly recieved, and but for an inadvertence as to the post day, should have been acknoleged by the last post. all the articles forwarded by you have come to hand except the half dozen square railed Windsor chairs bought in 4th. street. as these are not received, and mr Jefferson says nothing of them in his letters, I presume they never came to his hands, and consequently if put on board with the other things, must have been misdelivered by the captain. will you be so good as to enquire into this.—with respect to the loan the selling it above par is a new idea. however we must submit to this as to mr Short & Kosciusko rather than keep their money idle.
I shall be glad to recieve the young man recommended by mr Trump at the time you mention, as I had not employed another, in expectation of him, and in further dependance on him shall not employ another. my want of him in the mean while presses as to time. if he  has tools, he had better bring them, as when he shall have got through my work they will enable him to enter on work for others. he could not get tools here to set himself up. the only remaining commission I have for Philadelphia would be to obtain a gross of bottled porter from there. but I am so doubtful whether it could be removed in the hot season, that I shall leave it altogether to the result of your enquiries as to this: whether to send it or not. I am with great esteem Dr. Sir Your friend & servt

Th: Jefferson

